 1   HEATHER E. WILLIAMS, #122664
     Federal Defender
 2   CHARLES J. LEE, Bar #221057
     Assistant Federal Defender
 3   Designated Counsel for Service
     2300 Tulare Street, Suite 330
 4   Fresno, CA 93721-2226
     Telephone: 559-487-5561/Fax: 559-487-5950
 5
     Attorneys for Defendant
 6   JOSEPH RIVERA

 7
 8                            IN THE UNITED STATES DISTRICT COURT
 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA
10
11   UNITED STATES OF AMERICA,                      Case No. 1:17-cr-00057-DAD
12                        Plaintiff,                STIPULATION AND ORDER TO CONTINUE
                                                    PRELIMINARY HEARING
13   vs.
14   JOSEPH RIVERA,                                 DATE: April 27, 2020
                                                    TIME: 11:00 a.m.
15                        Defendant.                JUDGE: Hon. Stanley A. Boone
16
17
18          IT IS HEREBY STIPULATED by and between the parties hereto, through their
19   respective counsel, that the preliminary hearing in the above-captioned matter now set for March
20   23, 2020, may be continued until April 27, 2020, at 11:00 a.m.
21          Given the constantly evolving situation surrounding the COVID-19 virus and other health
22   concerns, the parties believe a continuation of the preliminary hearing is warranted to avoid
23   having all persons associated with this case gather at the courthouse at this time. Additionally,
24   defense counsel would then have additional time to review the newly received discovery with
25   client and prepare for the hearing.
26          This continuance is being requested after consultation with Mr. Rivera and he consents to
27   the requested date and agrees that good cause exists pursuant to Federal Rules of Criminal
28   Procedure 5.1(c) and (d).
 1                                                        Respectfully submitted,

 2                                                        McGREGOR SCOTT
                                                          United States Attorney
 3
 4   DATED: March 16, 2020                        By:     /s/ Joseph Barton
                                                          JOSEPH BARTON
 5                                                        Assistant United States Attorney
                                                          Attorney for Plaintiff
 6
 7                                                        HEATHER E. WILLIAMS
                                                          Federal Defender
 8
 9   DATED: March 16, 2020                        By:     /s/ Charles J. Lee
                                                          CHARLES J. LEE
10                                                        Assistant Federal Defender
                                                          Attorneys for Defendant
11                                                        JOSEPH RIVERA

12
13
                                                  ORDER
14
15            IT IS SO ORDERED that the preliminary hearing in the above-entitled case shall be

16   continued to April 27, 2020, at 11:00 a.m.

17
18   IT IS SO ORDERED.

19   Dated:     March 16, 2020
20                                                      UNITED STATES MAGISTRATE JUDGE

21
22
23
24
25
26
27
28
                                                    -2-
